    Case 5:15-cv-02636-VAP-SP Document 18 Filed 10/09/18 Page 1 of 1 Page ID #:88

                               UNITED STATES DISTRICT COURT
                                                                                           JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -REOPENING/CLOSING

Case No. ED 15-cv-02636 VAP (SPx)                                   Date October 9, 2018

Title:          Ratib Ahmadi, et al v. Calnet Inc., et al

Present: The Honorable           VIRGINIA A. PHILLIPS, CHIEF U. S. DISTRICT JUDGE




                    Beatrice Herrera                                         N/R
                    Deputy Clerk                                   Court Reporter / Recorder


Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
         NONE                                                NONE




Proceedings:        G In Court         ✘ In Chambers
                                       G                    G Counsel Notified

G Case previously closed in error. Make JS-5.

G Case should have been closed on entry dated                              .

G Case settled but may be reopened if settlement is not consummated within                          days.
  Make JS-6.

✘ Other Case consolidated with 5:14-cv-00628 VAP (SPx). Final settlement approval on 8/22/2017.
G

G Entered                                     .




                                                                    Initials of Preparer          Bea




CV-74 (10/08)                          CIVIL MINUTES -REOPENING/CLOSING
